Case 6:19-bk-03065-KSJ Doc10 Filed 06/06/19 Page 1of6

Fill in this information to identify your case:

Debtor 1 Jesse L. Pittman, Il

First Name Middle Name Last Name

Debtor 2 Stephanie A. Pittman
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: © MIDDLE DISTRICT OF FLORIDA

Case number 6:19-bk-03065
(if known) Check if this is an

amended filing

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/B......csssscccsssssssssssesssssssussseseussseeesensseeesnnssesetaseeseeansssenssned $ 300,931.00
1b. Copy line 62, Total personal property, from Schedule AVB.........cccccsceseeneeeeecneeneeeeereresenssesseeneaneeseneensensaitnnsaes $ 74,270.08
1c. Copy line 63, Total of all property on Schedule A/B........ ce ccseeeeeseeseeeenereseseenensseseesseenetasesereasensssnensaenesereesenenenes $ 375,201.08
Summarize Your Liabilities
Your liabilities

Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 438,347.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 8.195.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule EMF... $ CO See
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F...........ssssseeeen $ §2,011.00
Your total liabilities | $ 498,553.00

 

 

 

Summarize Your Income and Expenses

4. Schedule I: Your income (Official Form 1061)

Copy your combined monthly income from line 12 Of SCHEGUIE I... eee ree neet tee es tens snestenenenennannnersneneetts $ 5,069.13
5. Schedule J: Your Expenses (Official Form 106J) 7,841.00
Copy your monthly expenses from line 22c Of SCHECUIO Joo... cece sete terete eeteretreteseeesttnereneenensnesesenees $ : :

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
(No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

M@ Yes
7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

CO Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase. com Best Case Bankruptcy
Case 6:19-bk-03065-KSJ Doc10 Filed 06/06/19 Page 2 of 6

Debtor1 Jesse L. Pittman, Il
Debtor2 Stephanie A. Pittman
the court with your other schedules.

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form

Case number (if known) 6:19-bk-03065

 

 

 

 

 

 

 

 

 

122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. 6,952.44

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
Tota! claim

From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $ 0.00

9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 8,195.00

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00

9d. Student loans. (Copy line 6f.) $ 0.00

9e. Obligations arising out of a separation agreement or divorce that you did not report as 0.00

priority claims. (Copy line 6g.) .

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00

9g. Total. Add lines 9a through Of. $ 8,195.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase,com

Best Case Bankruptcy
Case 6:19-bk-03065-KSJ Doc10 Filed 06/06/19 Page 3 of 6

Fill in this information to identify your case:

Debtor 1 Jesse L. Pittman, Il

First Name Middle Name Last Name

Debtor 2 Stephanie A. Pittman
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © MIDDLE DISTRICT OF FLORIDA

 

Case number 6:19-bk-03065
(if known)

Hi Check if this is an
amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your

name and case number (if known).
List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?
BB No. Go to Part 2.
O ves.
(GEIGaE List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Wi ves,

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of

 

 

 

Part 2.
Total claim
Affirm Inc Last 4 digits of account number 4egc $700.00
Nonpriority Creditors Name
Affirm Incorporated When was the debt incurred? January 2019
Po Box 720
San Francisco, CA 94104
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HH Debtor 1 only D0 Contingent
DZ) Debtor 2 only D1 unliquidated
O Debtor 1 and Debtor 2 only 0 Disputed
CD Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
D Check if this claim is for a community C Student toans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? teport as priority claims
BiNno O Debts to pension or profit-sharing plans, and other similar debts
O Yes i other. Specity Unsecured loan

 

 

[EEICEEE List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed In Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

Total Claim

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase com 41258 Bast Case Bankruptcy
Case 6:19-bk-03065-KSJ Doc10_ Filed 06/06/19

Debtor1 Jesse L. Pittman, Il
Debtor2 Stephanie A. Pittman

6a.
Total
claims
from Part 1 6b.
6c.
6d.
6e,
6f.
Total
claims
from Part 2 6g.
6h.
6i.
Gj.

Official Form 106 E/F

Domestic support obligations

Taxes and certain other debts you owe the government
Claims for death or personal injury while you were intoxicated
Other. Add all other priority unsecured claims. Write that amount here.

Total Priority. Add lines 6a through 6d.

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

Other. Add all other nonpriority unsecured claims. Write that amount
here.

Total Nonpriority. Add lines 6f through 6i.

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Case number (if known)

6a.

6b.
6c.
6d.

6e.

6f.

6h.

Gi.

6).

 

 

 

 

 

 

 

Page 4 of 6
6:19-bk-03065
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
Total Claim
$ 0.00
$ 0.00
$ 0.00
$ 700.00
$ 700.00

 

 

Page 2 of 2
Best Case Bankruptcy
Case 6:19-bk-03065-KSJ Doc10 Filed 06/06/19 Page 5of6

United States Bankruptcy Court
Middle District of Florida

Jesse L. Pittman, Il
Inre Stephanie A. Pittman CaseNo. 6:19-bk-03065

Debtor(s) Chapter 7

CERTIFICATE OF SERVICE

I hereby certify that on June 6, 2019, a copy of the Amendment to Schedule F_ was served electronically or by

regular United States mail to the Trustee and a copy of the Amendment to Schedule F and a copy of the 341
Notice was mailed to the creditor listed below:

Affirm Inc

Affirm Incorporated

Post Office Box 720

San Francisco, CA 94104

isi Wade Boyette

Wade Boyette 0977111
Boyette Law Offices, PA

1635 E. Highway 50, Suite 300
Clermont, FL 34711-5036
352-394-2103Fax:352-394-2105
ccrowe@bcnlawfirm.com

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase com Best Case Bankruptcy
Case 6:19-bk-03065-KSJ Doc10 Filed 06/06/19 Page 6 of 6

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION
In re:
Jesse L. Pittman, II and
Stephanie A. Pittman Case No.: 6:19-03065
Chapter 7
Debtors.
/
DECLARATION OF DEBTORS

 

I/We the Debtor(s), Jesse L. Pittman, II and Stephanie A. Pittman, in the above-styled case, do hereby
declare, under penalty of perjury, that the statements contained in the foregoing Amendment to Schedule F, is

true and correct, to the best of my/our knowledge and belief.

 

Executed on: June 6, 2019 /s/ Jesse L. Pittman, II
Debtor/Declarant
Executed on: June 6, 2019 /s/ Stephanie A. Pittman

Debtor/Declarant
